ON MOTION FOR REHEARING

PER CURIAM.
We grant Appellee AT & T Corp.’s motion for rehearing, withdraw our previously filed opinion and substitute the following opinion in its place:
We accept Appellee Safe Keeping Self Storage, Inc.’s confession of error. We reverse the Order on Plaintiffs Emergency Motion for Temporary Injunction rendered May 6, 1999. We remand this cause to the trial court for such further proceedings as may be necessary consistent with the confession of error.
REVERSED and REMANDED.
DELL, GROSS and TAYLOR, JJ, concur.